DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 and 9-10 are pending.
Claim 1 is currently amended.
Claims 8, 11, 12-14 are cancelled.
Claims 6-7 and 10 are withdrawn as being directed to a non-elected invention, the election having been made on 1/29/2020.
Claims 1-5 and 9 have been examined.

Priority
This application is a 371 of PCT /US2017 /031312 filed on 05/05/2017.
PCT/US2017/031312 has PRO 62/332,894 filed on 05/06/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.


Claim Objections
Claim 1 is objected to because of the following informalities:  the underlined word “fatigabilty” is misspelled.  Appropriate correction to the original “fatigability” is required.

Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenberger et al. (Front Oneal. 2014 Feb 17;4:24, previously cited 4/21/2020, previously cited 4/21/2020) and evidenced by Olsen et al. (Molecular Genetics and Metabolism. 2013; 110: S31-S39, previously cited 4/21/2020.).
Claim 1 is drawn to a method of treating a fatty acid oxidation condition, a disease, or a symptom with a mitochondria-targeted compound as follows.

    PNG
    media_image1.png
    547
    1178
    media_image1.png
    Greyscale

an inborn error of fatty acid oxidation” in the wherein clauses. MPEP 2111.04 (I) states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed”.

    PNG
    media_image2.png
    267
    564
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    582
    909
    media_image3.png
    Greyscale
Greenberger et al. teach administration of a mitochondria-targeted antioxidant small molecule of JP4-039 to treat a genetic defective animal (Abstract). Greenberger et al. show JP4-039 is effective to neutralize reactive oxygen species (ROS) in mitochondria to prevent damage of inner mitochondrial membrane and cell death, including abnormal oxidation of fatty acids and release of mitochondrial cytochrome C leading to apoptosis shown as follows (p5, Figure 1). One of ordinary skill in the art would “at once envisage” administering JP4-039 to neutralize reactive oxygen species (ROS) in mitochondria to treat any known disease or symptom related to reactive oxygen species (ROS) in mitochondria. Greenberger et al. teach the genus of treating conditions of oxidative stress (ROS) resulting from a genetic disorder of a protein and the instant claims are directed to treat a species of oxidative stress resulting from an inborn enzyme 

    PNG
    media_image4.png
    128
    299
    media_image4.png
    Greyscale
With respect to claims 3-5 and 9, Greenberger et al. teach the use of a mitochondrial targeted compound of JP4-039 to reduce oxidative stress induced in the mitochondria (p5, Fig 1). The structure of JP4-039 in figure 1 as follows, reading on the compound formulas (III) and (V) in claims 3-5 and the specific compound JP4-039 in claims 8-9.
Applicant’s Argument
The instant claim 1 comprises the limitation of claim 12, which was not previously rejected under 35 U.S.C. § 102(a)(l). See Remarks (p9 of 15, Rejections Under 35 U.S.C. § 102).
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive because the argument is not commensurate with the scope of the claims. The broadest reasonable claim 1 interpretation does not limit to the wherein clause incorporated from claim 12 as argued by applicant. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenberger et al. (Front Oneal. 2014 Feb 17;4:24, previously cited 4/21/2020, previously cited 4/21/2020) in view of Olsen et al. (Molecular Genetics and Metabolism. 2013; 110: S31-S39, previously cited 4/21/2020.).
Claim 1 is drawn to a method of treating a fatty acid oxidation condition, a disease, or a symptom with a mitochondria-targeted compound as follows.

    PNG
    media_image1.png
    547
    1178
    media_image1.png
    Greyscale


wherein the inborn error of fatty acid oxidation is chosen from defects in the following enzymes: carnitine palmitoyltransferase (CPT) I; CPT II; carnitine-acylcarnitine translocase (CACT); very long-chain acyl-CoA dehydrogenase (VLCAD); medium-chain acylCoA dehydrogenase (MCAD); trifunctional protein (TFP); and long-chain hydroxyacyl-CoA dehydrogenase (LCHAD). 

    PNG
    media_image5.png
    552
    862
    media_image5.png
    Greyscale
Greenberger et al. teach administration of a mitochondria-targeted antioxidant small molecule of JP4-039 to treat a genetic defective animal (Abstract). Greenberger et al. show JP4-039 is effective to neutralize reactive oxygen species (ROS) in mitochondria to prevent damage of inner mitochondrial membrane and cell death, including abnormal oxidation of fatty acids and release of mitochondrial cytochrome C leading to apoptosis shown above (p5, Figure 1). 
Greenberger et al. do not explicitly teach a treated fatty acid oxidation condition resulting from the inborn error of fatty acid oxidation is chosen from defects in the following enzymes: carnitine palmitoyltransferase (CPT) I; CPT II; carnitine-acylcarnitine translocase (CACT); very long-chain acyl-CoA dehydrogenase (VLCAD); medium-chain acylCoA dehydrogenase (MCAD); trifunctional protein (TFP); and long-chain hydroxyacyl-CoA dehydrogenase 
Olsen et al. teach fatty acid oxidation (FAO) defects resulting from inherited genetic diseases (Abstract). Olsen et al. teach accumulated FAO substrates or derivatives are associated with production and creation of pathological amounts of oxidative stress, which may disturb the 
    PNG
    media_image2.png
    267
    564
    media_image2.png
    Greyscale
respiratory chain and the energy production, and thus fortify a cell death spiral (S32, col 2, 3. Cellular/ oxidative stress in FAO disorders, para 1; S35, Table 2), consistent with Greenberger’s teaching described above. Olsen et al. teach the enzymes involved in the inborn error of fatty acid oxidation including VLCAD, MCAD, and LCHAD shown above (S32, Table 1). Olsen et al. further teach that the level of reactive oxygen species (ROS) increases inside mitochondria under oxidative stress in a patient with FAO disorders having accumulated substrates/metabolites and the mutant enzymes listed in Table 1 (S35, 5. ROS generation and cellular stress response in FAO disorders). MPEP 2143(I)(D) states “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. In the present case, one of ordinary skill in the art would have found it obvious to administer Greenberger’s ROS neutralization compound (mitochondria-targeted JP4-039) to treat Olsen’s FAO disorders comprising ROS inside mitochondria under oxidative stress.

    PNG
    media_image4.png
    128
    299
    media_image4.png
    Greyscale
With respect to claims 3-5 and 8-9, Greenberger et al. teach the use of a mitochondrial targeted compound of JP4-039 to reduce oxidative stress induced in the mitochondria (p5, Fig 1). The structure of JP4-039 in figure 1 as follows, reading on the compound 
One of ordinary skill in the art before the effective filing date of this instant invention would have found it obvious to administer Greenberger’s JP4-039 to treat Olsen’s FOA disorder with one or more mutant enzymes involved fatty acid oxidation because Greenberger et al. teach the use of JP4-039 to reduce oxidative stress by neutralize reactive oxygen species (ROS) induced inside the mitochondria (p5, Fig 1) and Olsen et al. further teach that the level of reactive oxygen species (ROS) increases inside mitochondria under oxidative stress in a patient with FAO genetic disorders having accumulated substrates/metabolites and the mutant enzymes listed in Table 1 (S35, 5. ROS generation and cellular stress response in FAO disorders). The combination would have had a reasonable expectation of success because Greenberger et al. show administration of the compound JP4-039 able to neutralize ROS inside mitochondria and prevent abnormal oxidation of fatty acids and cytochrome C-mediated apoptosis (See Greenberger p5, Figure 1).

Applicant’s Arguments
(i)	Greenberger fails to disclose treating the fatty acid oxidation metabolic condition resulting from an inborn error of fatty acid oxidation (Remarks, p 9 of 15, last para).
(ii)	No predictable success to combine Greenberger and Olsen because JP4-039 was the only antioxidant able to significantly decrease superoxide generation in VLCAD deficient cells (Remarks, p9, last para and p10, last para). 

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not for the reasons as follows.
Applicant’s argument (i) is not persuasive because applicant argues a single reference of Greenberger alone; whereas, the rejection is based on Greenberger et al. in view of Olsen et al. In particular, Olsen et al. teach that the level of reactive oxygen species (ROS) increases inside mitochondria under oxidative stress in a patient with FAO disorders having accumulated substrates/metabolites and the mutant enzymes listed in Table 1 (S35, 5. ROS generation and cellular stress response in FAO disorders) and Greenberger et al. teach administration of JP4-039 to reduce oxidative stress by neutralize reactive oxygen species (ROS) induced inside the mitochondria (p5, Fig 1). It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument (ii) is not persuasive because applicant’s data show the mitochondria-targeted JP4-039 taught by the closest prior art reference Greenberger et al. has predictable success to treat a fatty acid oxidation condition in VLCAD deficient cells (Remarks, p10, last para; Figs 28A-D) and the data does not support applicant’s argument of no predictable success to combine Greenberger’s administration of JP4-039 to treat Olsen’s patient with fatty acid oxidation (FAO) defects resulting from inherited genetic diseases detailed in the office action above.
For at least the reasons above, the arguments are not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
1.	Claims 1-5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,288,551 B2 (the '551 patent) in view of Greenberger et al. (Front Oneal. 2014 Feb 17;4:24, previously cited 4/21/2020.) and evidenced by Olsen et al. (Molecular Genetics and Metabolism. 2013; 110: S31-S39, previously cited 4/21/2020.).
Claims 1-4 of the '551 patent disclosed a compound of JP4-094 as follows.

    PNG
    media_image4.png
    128
    299
    media_image4.png
    Greyscale



Claims 1-4 of the '551 patent do not explicitly teach a method of administering JP4-039 to treat a fatty acid oxidation condition resulting from inborn error of fatty acid oxidation.

    PNG
    media_image2.png
    267
    564
    media_image2.png
    Greyscale
Greenberger et al. show JP4-039 is effective to neutralize reactive oxygen species (ROS) in mitochondria to prevent damage of inner mitochondrial membrane and cell death, including abnormal oxidation of fatty acids and release of mitochondrial cytochrome C leading to apoptosis (p5, Figure 1). One of ordinary skill in the art would have found it obvious to administer JP4-039 to neutralize reactive oxygen species (ROS) in mitochondria to treat any known disease or symptom related to reactive oxygen species (ROS) and abnormal fatty acid oxidation in mitochondria. Greenberger et al. teach the genus of treating conditions of oxidative stress (ROS) resulting from a 

    PNG
    media_image4.png
    128
    299
    media_image4.png
    Greyscale
With respect to claims 3-5 and 8-9, Greenberger et al. teach the use of a mitochondrial targeted compound of JP4-039 to reduce oxidative stress induced in the mitochondria (p5, Fig 1). The structure of JP4-039 in figure 1 as follows, reading on the compound formulas (III) and (V) in claims 3-5 and the specific compound JP4-039 in claims 8-9.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive because the broadest reasonable claim 1 interpretation does not limit to the limitation of wherein clause incorporated from claim 12 as argued by applicant. 

2.	Claims 1-5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 9,216,976 B2 (the '976 patent) in view of Greenberger et al. (Front Oneal. 2014 Feb l 7;4:24, previously cited 4/21/2020.) and evidenced by Olsen et al. (Molecular Genetics and Metabolism. 2013; 110: S31-S39, previously cited 4/21/2020.).
Claims 1 and 3 of the '976 patent disclosed a compound of JP4-039.

Greenberger et al. show JP4-039 is effective to neutralize reactive oxygen species (ROS) in mitochondria to prevent damage of inner mitochondrial membrane and cell death, including abnormal oxidation of fatty acids and release of mitochondrial cytochrome C leading to apoptosis (p5, Figure 1). One of ordinary skill in the art would at once envisage administering JP4-039 to neutralize reactive oxygen species (ROS) in mitochondria to treat any known disease or symptom related to reactive oxygen species (ROS) and abnormal fatty acid oxidation in mitochondria. Greenberger et al. teach the genus of treating conditions of 
    PNG
    media_image2.png
    267
    564
    media_image2.png
    Greyscale
oxidative stress (ROS) resulting from a genetic disorder of a protein and the instant claims are directed to treat a species of oxidative stress resulting from an inborn enzyme involved in fatty acid oxidation. One of ordinary skill in the art would “at once envisage” treating oxidative stress of an inborn error of fatty acid oxidation as evidenced by Olsen’s Table 1 shown above, satisfying the instant claim 1. See MPEP 2131.02 (III) “A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be "at once envisaged" from the disclosure”.

    PNG
    media_image4.png
    128
    299
    media_image4.png
    Greyscale
With respect to claims 3-5 and 8-9, Greenberger et al. teach the use of a mitochondrial targeted compound of JP4-039 to reduce oxidative stress induced in the mitochondria (p5, Fig 1). The structure of JP4-039 in figure 1 as follows, reading on the compound .

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive because the broadest reasonable claim 1 interpretation does not limit to the limitation of wherein clause incorporated from claim 12 as argued by applicant. 

3.	Claims 1-5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. US 9,217,000 B2 (the '000 patent) in view of Greenberger et al. (Front Oneal. 2014 Feb l 7; 4:24, previously cited 4/21/2020.) and evidenced by Olsen et al. (Molecular Genetics and Metabolism. 2013; 110: S31-S39, previously cited 4/21/2020.).
Claims 1 and 5-7 of the '000 patent disclosed a compound of JP4-039.
Claims 1 and 5-7 of the '000 patent do not explicitly teach a method of using JP4-039 to treat a fatty acid oxidation condition.
Greenberger et al. show JP4-039 is effective to neutralize reactive oxygen species (ROS) in mitochondria to prevent damage of inner mitochondrial membrane and cell death, including abnormal oxidation of fatty acids and release of mitochondrial cytochrome C leading to apoptosis (p5, Figure 1). One of ordinary skill in the art would at once envisage administering JP4-039 to neutralize reactive oxygen species (ROS) in mitochondria to treat any known disease or symptom related to reactive oxygen species (ROS) and abnormal fatty acid oxidation in mitochondria. Greenberger et al. teach the genus of treating conditions of oxidative stress (ROS) resulting from a genetic disorder of a protein and the instant claims are directed to treat a species 
    PNG
    media_image2.png
    267
    564
    media_image2.png
    Greyscale
of oxidative stress resulting from an inborn enzyme involved in fatty acid oxidation. One of ordinary skill in the art would “at once envisage” treating oxidative stress of an inborn error  of fatty acid oxidation as evidenced by Olsen’s Table 1 shown above, satisfying the instant claim 1. See MPEP 2131.02 (III) “A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be "at once envisaged" from the disclosure”.

    PNG
    media_image4.png
    128
    299
    media_image4.png
    Greyscale
With respect to claims 3-5 and 8-9, Greenberger et al. teach the use of a mitochondrial targeted compound of JP4-039 to reduce oxidative stress induced in the mitochondria (p5, Fig 1). The structure of JP4-039 in figure 1 as follows, reading on the compound formulas (III) and (V) in claims 3-5 and the specific compound JP4-039 in claims 8-9.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive because the broadest reasonable claim 1 interpretation does not limit to the limitation of wherein clause incorporated from claim 12 as argued by applicant. 

Conclusion
No claim is allowed
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
03-January-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615